SENTENCIA
Revisamos, mediante el trámite de mostración de causa, una sentencia dictada por el Tribunal Superior de Puerto Rico, Sala de Ponce, mediante la cual desestimó la demanda radicada por la demandante recurrente como “sanción” por el incumplimiento con varias órdenes emitidas por dicho foro por la representación legal de dicha demandante recurrente.
El codemandado recurrido Francisco Fernández Rodrí-guez ha comparecido en cumplimiento de la referida orden *423de mostrar causa. Su comparecencia —aun cuando demos-trativa del incumplimiento por parte del abogado de la de-mandante recurrente, con varias órdenes emitidas por el tribunal de instancia relativas a la notificación de peritos mé-dicos y al examen médico del mencionado codemandado re-currido— no nos persuade de que debamos variar nuestro criterio, intimado en la orden de mostrar causa, a los efectos de que procede la expedición del auto de revisión solicitado y el que dictemos una sentencia reinstalando la causa de ac-ción de la demandante recurrente.
h-4
La odisea legal de la demandante recurrente Rosa Esther Fernández Sánchez comenzó en el mes de febrero de 1982. Ante la negativa de su padre a reconocerla, se vio obli-gada a radicar ante el Tribunal Superior de Puerto Rico, Sala de Ponce, la correspondiente demanda de filiación. Decla-rada sin lugar la misma por dicho foro, mediante sentencia de fecha 28 de febrero de 1983, la señora Fernández Sánchez acudió en revisión ante este Tribunal. Actuando al amparo de la Regla 50 de nuestro Reglamento, 4 L.P.R.A. Ap. I-A, emi-timos sentencia revocatoria el día 31 de mayo de 1983, devol-viendo el caso al tribunal de instancia para que “a la mayor brevedad posible el tribunal sentenciador ordene y tome las medidas necesarias para que se hagan las pruebas científicas adecuadas y hoy accesibles que permitan hacer una más jui-ciosa determinación sobre si la demandante es o no hija del demandado”. (Énfasis suplido.)
Pendiente de resolución final ante el tribunal de instancia el caso de filiación, la demandante recurrente Fernández Sánchez radicó ante dicho foro una moción, al amparo de la Regla 56 de Procedimiento Civil, 32 L.P.R.A. Ap. III, en soli-citud de una orden mediante la cual se prohibiera que el de-mandado y su administrador enajenaran los bienes del pri-*424mero. Se alegó en la misma que el demandado recurrido Fernández Rodríguez estaba incapacitado mentalmente y que su administrador estaba dilapidando sus bienes. Decla-rada la misma sin lugar por el tribunal de instancia y ha-biendo acudido la demandante recurrente mediante certio-rari ante este Tribunal, con fecha de 30 de abril de 1984 dic-tamos sentencia revocatoria devolviendo el caso a instancia “para que dicte el remedio solicitado sujeto a las condiciones que crea necesarias, conforme las circunstancias del caso para proteger los intereses de las partes”.
Así las cosas, y aún pendiente de resolución final el caso de filiación, la demandante recurrente, dentro de dicho pleito, solicitó se le nombrara tutora de su padre. El tribunal de instancia se negó a ello, resolviendo que era materia de un pleito independiente. Nos negamos a expedir el auto de cer-tiorari radicado por la demandante recurrente mediante re-solución de fecha 3 de julio de 1985.
Habiendo finalmente recaído sentencia en el caso de filia-ción favorable a la demandante recurrente Fernández Sán-chez, ésta radicó en el año de 1985 ante el Tribunal Superior de Puerto Rico, Sala de Ponce, una acción civil sobre “Admi-nistración Inapropiada, Incapacidad para Administrar Bienes y Nombramiento de Tutor” contra su padre, y otros codemandados, alegando que el primero estaba incapacitado mentalmente, que los otros codemandados le estaban dilapi-dando sus bienes, y solicitando que, como única hija del mismo, se le nombrara tutora de éste. Radicada moción de sentencia sumaria por el demandado recurrido —basada la misma en dos declaraciones juradas de dos peritos psiquia-tras— y refutada la misma por la demandante recurrente a base de un récord médico demostrativo de que el padre de la demandante recurrente había estado hospitalizado por razón de una severa depresión mental y un intento de suicidio, el tribunal de instancia declaró la misma sin lugar por existir *425controversia de hechos sobre la capacidad mental del refe-rido codemandado recurrido.
Celebrada la conferencia con antelación al juicio y es-tando ya señalada la vista en su fondo del caso, la deman-dante recurrente radicó moción —“al amparo de lo resuelto en Silva Oliveras v. Duran Rodríguez, 87 J.T.S. 74”— en solicitud de nombramiento de un defensor judicial para su padre. Denegada dicha moción por el foro de instancia, acu-dió la demandante recurrente en revisión ante este Tribunal mediante certiorari a esos efectos.
Estando pendiente de resolución dicho recurso de certio-rari, el día señalado para la vista en su fondo del caso la parte demandante recurrente solicitó la suspensión de la misma por razón de estar pendiente el mencionado recurso de certiorari y no estar preparada para el juicio. El deman-dado recurrido se opuso a dichas pretensiones. El tribunal de instancia luego de hacer un recuento de varios incumpli-mientos con distintas órdenes del tribunal por parte del abo-gado de la demandante recurrente —referentes mayor-mente a la notificación de testigos peritos a ser utilizados por dicha parte en la vista en su fondo del caso— procedió a de-sestimar la demanda radicada como sanción por razón de dichos incumplimientos.
Nadie cuestiona el poder de un tribunal para desestimar, como sanción, la causa de acción de un reclamante ante el reiterado incumplimiento por parte de éste con las órdenes y directrices del tribunal. Tampoco puede cuestionarse, sin embargo, el hecho de que dicho poder debe ser ejercitado en una forma sumamente juiciosa, esto es, únicamente en casos extremos. Ello es así por cuanto la desestimación de una causa de acción priva a un ciudadano de la función judicial de adjudicación la cual forma parte de nuestra estructura cons-*426titucional; al privarlo de su “día en corte”, se le niega la opor-tunidad de hacer valer en los méritos la legitimidad de su derecho a reclamar justicia para él y los suyos. Ramírez de Arellano v. Srio. de Hacienda, 85 D.P.R. 823 (1962).
En armonía con lo antes expuesto, hemos expresado que la eliminación, como sanción, de las alegaciones de una parte “solamente debe hacerse en casos tan extremos que no haya duda de la irresponsabilidad o contumacia de la parte contra quien se toman las medidas drásticas”, Acevedo v. Compañía Telefónica de P.R., 102 D.P.R. 787, 791 (1974), y que la de-sestimación de un pleito “debe prevalecer únicamente en casos extremos al quedar expuesto el desinterés y abandono total de la parte de su caso”. (Énfasis suplido.) Arce v. Club Gallístico de San Juan, 105 D.P.R. 305, 307 (1976).
Debido a ello es que en Maldonado v. Srio. de Rec. Naturales, 113 D.P.R. 494, 498 (1982) resolvimos que:
Planteada ante un tribunal una situación que, de acuerdo con la ley y la jurisprudencia aplicables, amerita la imposición de sanciones, éste debe, en primer término, imponer las mismas al abogado de la parte. Si dicha acción disciplinaria no produce frutos positivos, procederá la imposición de la severa sanción de la desestimación de la demanda o la eliminación de las alegaciones, tan s[ó]lo después que la parte haya sido de-bidamente informada y/o apercibida de la situación y de las consecuencias que puede tener el que la misma no sea corre-gida. La experiencia señala que en la gran mayoría de los casos que presentan esta clase de dificultades —el presente caso es un ejemplo de ello— las partes no están enteradas de la actuación negligente de sus abogados y, al advenir en cono-cimiento de ello, la situación es corregida de inmediato. Una parte que haya sido informada y apercibida de esta clase de situación y no tome acción correctiva, nunca se podrá quere-llar, ante ningún foro, de que se le despojó injustificadamente *427de su causa de acción y/o defensas.(1) (Énfasis suplido y esco-lio omitido.)
h-H HH HH
Concedemos que un examen del expediente demuestra que la representación legal de la demandante recurrente in-cumplió con varias órdenes emitidas por el tribunal de ins-tancia, referentes las mismas a notificación de testigos peri-tos por dicha parte y al examen médico del codemandado recurrido Fernández Rodríguez; así como también causó la suspensión, por su incomparecencia a la conferencia prelimi-nar entre abogados, de la conferencia con antelación al jui-cio.
Si bien ello es cierto, no creemos que persona alguna pueda alegar que ello constituye motivo suficiente, a la luz de nuestra jurisprudencia, para desestimar la causa de acción de la demandante recurrente. En primer lugar, no surge que la parte demandante recurrente fuera apercibida por el tribunal de instancia respecto al incumplimiento de su abogado. Maldonado v. Srio. de Rec. Naturales, ante; Dávila v. Hosp. San Miguel, Inc., 117 D.P.R. 807 (1986). En segundo lugar, no creemos que se pueda sostener que la demandante recu-rrente ha incurrido en la conducta requerida por nuestra ju-risprudencia para la imposición de la extrema sanción de la desestimación, esto es, que haya sido irresponsable y haya demostrado un total desinterés y abandono de su caso. Acevedo v. Compañía Telefónica de P.R., ante; Arce v. Club Gallístico de San Juan, ante. Si algo demuestra el récord, es lo contrario.
En resumen, la sentencia recurrida no puede prevalecer. La misma priva de su “día en corte” a una parte humilde y *428débil que, en defensa legítima de sus derechos, lleva años litigando contra una parte poderosa e influyente. Somos del criterio, en adición, que dados los hechos particulares del presente caso —en que se alega que la demandante recu-rrente es indigente— se sirven mejor los intereses de la jus-ticia si se provee para que el examen psiquiátrico del code-mandado recurrido Francisco Fernández Rodríguez, el cual resulta necesario realizar en vista de las alegaciones del caso, sea realizado por un panel de psiquiatras a ser nom-brado por el tribunal de instancia, los honorarios del cual serán, de momento, de cargo del referido codemandado reeu-rrido.(2)
No podemos, por último, pasar por alto la conducta ob-servada por la representación legal de la demandante recu-rrente en el presente caso. Esta ha sido causa de dilaciones innecesarias en el caso de epígrafe. Su conducta no sólo atenta contra la dignidad del tribunal, sino que afecta y per-judica los intereses que se supone él defienda: los de su pro-, pia representada. Entendemos procedente imponerle a éste una sanción de $150.
Por los fundamentos antes expresados, se expide el auto y se dicta sentencia revocatoria de la dictada en el presente caso por el Tribunal Superior de Puerto Rico, Sala de Ponce, reinstalándose la causa de acción radicada por la deman-dante recurrente. Se instruye al tribunal de instancia para que a la mayor brevedad posible proceda a designar un panel de peritos psiquiatras para que examine al codemandado Francisco Fernández Rodríguez, con cargo al caudal de dicho codemandado recurrido. Se le impone al Ledo. Flor Casiano Báez una sanción económica de $150, la cual deberá satisfa-cer y consignar en el término de quince (15) días en la Secre-taría del Tribunal Superior de Puerto Rico, Sala de Ponce, *429mediante cheque certificado a nombre del Secretario de Hacienda de Puerto Rico, contado dicho término a partir de la fecha de la remisión del mandato.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió opinión concurrente y disidente. El Juez Asociado Se-ñor Ortiz disiente sin opinión escrita.
(Fdo.) Bruno Cortés Trigo

Secretario General


 Norma que fue reiterada por este Tribunal en Dávila v. Hosp. San Miguel, Inc., 117 D.P.R. 807 (1986).


 De resultar victorioso el mencionado codemandado recurrido, dichos ho-norarios podrían ser recobrados como parte de las “costas” del pleito.